I cannot concur in so much of the opinion of the majority as holds that the plaintiff recovered for the full amount of his claim. The intention of the statute is to provide a penalty for failure to pay a righteous claim. Where there is a valid counterclaim established, the recovery is for the difference. If the amount of unpaid freight here had equaled the damage, then the defendant would be required to pay a penalty for failure to pay the plaintiff's demand, although he did not owe him, and the *Page 7 
plaintiff could not get judgment for a dollar. The defendant's counterclaim was fixed by law. The plaintiff's claim depended on a matter of fact.
If the statute had used the word "establish," then it might be that the penalty would follow, but the word used is "recover," and, I think, refers to the judgment. Hence I must dissent as to the penalty. I concur as to the amount of freight charges.